




Exhibit 10.6
Grants under 2015 Plan
SCHEDULE 3
Amendment to Executive Performance Share Award Agreement


Section 2.2(c) of the Executive Performance Share Award Agreement is amended to
read as follows:


In the event of a Change in Control followed within two years by (A) a
termination of the Grantee’s employment by the Company without Cause, or (B)
initiation of the Good Reason Process by written notice of a Good Reason
condition by the Grantee to the Company which subsequently results in a
termination of the Grantee’s employment by the Grantee for Good Reason, in
either case prior to the end of the Performance Period or prior to the date the
Committee determines the Earned Award, the Grantee shall vest in full in the
Target Award as of the date of the Grantee’s termination of employment. In the
event of a Change in Control followed within two years by (A) a termination of
the Grantee’s employment by the Company without Cause, or (B) initiation of the
Good Reason Process by written notice of a Good Reason condition by the Grantee
to the Company which subsequently results in a termination of the Grantee’s
employment by the Grantee for Good Reason, in either case after the Committee
has determined the Earned Award, the Grantee shall vest in the unvested portion
of the Earned Award as of the date of the Grantee’s termination of employment.
For purposes of this Agreement, (1) Good Reason shall mean that Grantee has
complied with the Good Reason Process following the occurrence of any of the
following events or actions: (i) any material reduction in Grantee’s base
salary, unless a similar reduction is made in the base salary of all similarly
situated executives, (ii) any material reduction in Grantee’s authority, duties
or responsibilities, (iii) any material change in the geographic location at
which Grantee must perform his duties, or (iv) any material breach of any
written agreement with the Company by the Company; and (2) Good Reason Process
shall mean that (i) Grantee reasonably determines in good faith that a Good
Reason condition has occurred, (ii) Grantee notifies the Company in writing of
the first occurrence of the Good Reason condition within 60 days of the first
occurrence of such condition, (iii) Grantee cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”) to remedy the condition, (iv) notwithstanding such efforts, the
Good Reason condition continues to exist, and (v) Grantee terminates employment
within 60 days after the end of the Cure Period; provided, however, if the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.




